DETAILED ACTION
Prosecution History
	Claims 1-11 were originally filed.
	Claims 1 and 3-11 have since been amended.
	Claims 2 has since been cancelled.
	Claims 1 and 3-11 are pending and allowed.

Allowable Subject Matter
Claims 1 and 3-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Yagyu JP 2016-091411 (“Yagyu”).
Yagyu discloses a system and method for a vehicle dispatch system in which the system obtains the position of a plurality of vehicles and obtains a pickup/boarding location for a vehicle. The system of Yagyu then determines a candidate vehicle among the plurality of vehicles that is suitable for the pickup task requested. The system of Yagyu finally dispatches the appropriate vehicle to the boarding location(s) in for service. 
As to independent claims 1, 7, 8, 9, 10, and 11, the prior art of record fails to teach or suggest the following claimed limitations:
“wherein the server processor is further programmed to dispatch the dispatch vehicle to the vehicle dispatch position, wherein the information regarding the autonomous driving function includes at least one of information among version information of the autonomous driving function, an override rate, continuity of autonomous driving, a maximum value of at least one of a continuation time and a continuation distance of the autonomous driving, an average value of at least one of the value of at least one of the continuation time and the continuation distance of the autonomous driving.”
Claims 3-6 depend on allowable claim 1 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668